Exhibit 10.2


INTELLECTUAL PROPERTY SECURITY AGREEMENT


This Intellectual Property Security Agreement (“Agreement”) is entered into as
of November 25, 2013 by and between SILICON VALLEY BANK (“Bank”) and HIPCRICKET,
INC. (“Grantor”).


RECITALS
 
       A.           Bank has agreed to make certain advances of money and to
extend certain financial accommodation to Grantor (the “Loans”) in the amounts
and manner set forth in that certain Amended and Restated Loan and Security
Agreement by and between Bank and Grantor dated as of November 25, 2013 (as the
same may be amended, modified or supplemented from time to time, the “Loan
Agreement”; capitalized terms used herein are used as defined in the Loan
Agreement).  Bank is willing to make the Loans to Grantor, but only upon the
condition, among others, that Grantor shall grant to Bank a security interest in
certain Copyrights, Trademarks, Patents, and Mask Works (as each term is
described below) to secure the obligations of Grantor under the Loan Agreement.


B.           Pursuant to the terms of the Loan Agreement, Grantor has granted to
Bank a security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.


NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:


AGREEMENT
 
       1. Grant of Security Interest.  To secure its obligations under the Loan
Agreement, Grantor grants and pledges to Bank a security interest in all of
Grantor’s right, title and interest in, to and under its intellectual property
(all of which shall collectively be called the “Intellectual Property
Collateral”), including, without limitation, the following:


(a)           Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);


(b)           Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;


(c)           Any and all design rights that may be available to Grantor now or
hereafter existing, created, acquired or held;


(d)           All patents, patent applications and like protections including,
without limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);


(e)           Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);


(f)           All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively,
the  “Mask Works”);

 
-1-

--------------------------------------------------------------------------------

 
 
               (g)           Any and all claims for damages by way of past,
present and future infringements of any of the rights included above, with the
right, but not the obligation, to sue for and collect such damages for said use
or infringement of the intellectual property rights identified above;


(h)           All licenses or other rights to use any of the Copyrights,
Patents, Trademarks, or Mask Works and all license fees and royalties arising
from such use to the extent permitted by such license or rights;


(i)           All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and


(j)           All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.


Notwithstanding the foregoing, the Intellectual Property Collateral shall not
include the Excluded Intellectual Property (as defined in the Loan Agreement).


2. Recordation.  Grantor authorizes the Commissioner for Patents, the
Commissioner for Trademarks and the Register of Copyrights and any other
government officials to record and register this Agreement upon request by Bank.


3. Authorization.  Grantor hereby authorizes Bank to (a) modify this Agreement
unilaterally by amending the exhibits to this Agreement to include any
Intellectual Property Collateral which Grantor obtains subsequent to the date of
this Agreement, and (b) file a duplicate original of this Agreement containing
amended exhibits reflecting such new Intellectual Property Collateral.


4. Loan Documents.  This Agreement has been entered into pursuant to and in
conjunction with the Loan Agreement, which is hereby incorporated by
reference.  The provisions of the Loan Agreement shall supersede and control
over any conflicting or inconsistent provision herein.  The rights and remedies
of Bank with respect to the Intellectual Property Collateral are as provided by
the Loan Agreement and related documents, and nothing in this Agreement shall be
deemed to limit such rights and remedies.


5. Execution in Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page to
this Agreement by facsimile or in electronic (i.e., “pdf” or “tif” format) shall
be effective as delivery of a manually executed counterpart of this Agreement.


6. Successors and Assigns.  This Agreement will be binding on and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


7. Governing Law.  This Agreement and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Agreement and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the laws of the
United States and the State of California, without giving effect to any choice
or conflict of law provision or rule (whether of the State of California or any
other jurisdiction).




[Balance of Page Intentionally Left Blank]

 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.


GRANTOR:


HIPCRICKET, INC.


/s/ Thomas J. Virgin
By: Thomas J. Virgin
Title: CFO




BANK:


SILICON VALLEY BANK


/s/ Nathan Sackett
By: Nathan Sackett
Title: VP